ACCEPTED
                                                                                                                01-15-00617-CV
                                                                                                 FIRST7/13/2015
                                                                                                          COURT6:03:40   PM
                                                                                                                  OF APPEALS
                                                                                 Chris Daniel - District Clerk Harris County
                                                                                                             HOUSTON,    TEXAS
                                                                                                    Envelope    No. 6047614
                                                                                                         7/24/2015  11:06:03 AM
                                                                                                    By:CHRISTOPHER
                                                                                                         Phyllis Washington
                                                                                                                         PRINE
                                                                                              Filed: 7/13/2015 6:03:40 PMCLERK

                                        NO. 2014-32179

TEXAS RIGHT TO LIFE                              §                 IN THE DISTRICT COURT
COMMITTEE, INC.                                  §                                FILED IN
                                                                           1st COURT OF APPEALS
                                                 §                             HOUSTON, TEXAS
v.                                               §                 152No JUDICIAL    DISTRICT
                                                                           7/24/2015 11:06:03 AM
                                                 §                         CHRISTOPHER A. PRINE
BOB DEUELL                                       §                 HARRIS COUNTY,   ClerkTEXAS



                DEFENDANT'S NOTICE OF INTERLOCUTORY APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Defendant, BOB DEUELL, and files this Notice of Interlocutory Appeal,

pursuant to Texas Rules ofAppellate Procedure Sections 26.1 (b) and 28.1, from the Distiict Court' s

Order Denying Defendant' s Motion to Dismiss issued on July 1, 2015.             Defendant would

respectfully show the Comi the following:

        On June 19, 2015, the Court held a hearing on Defendant's Motion to Dismiss pursuant to

Chapter 27 of the Texas Civil Practice & Remedies Code. On July 1, 2015, the Comi issued an

Order denying Defendant's Motion to Dismiss. A true and c01rect copy of the Order is attached as

Exhibit "A." On July 13, 2015, Defendant received notice of the Order and this Notice of

Interlocutory Appeal followed .

        Defendant hereby appeals to this Court's jmisdiction as Defendant asse1is that this case

should have been dismissed pursuant to a motion to dismiss under the Texas Citizen Participation

Act codified at Chapter 27 of the Texas Civil Practice & Remedies Code. Defendant intends this

Interlocutory Appeal to be accelerated in accordance with Rule 28.1 of the Texas Rules ofAppellate

Procedure and as required under Texas Civil Practice & Remedies Code§ 27.008(a).




Defs Notice of Appeal                                                                   Page 1
        Defendant would further show the Court that this appeal stays commencement of a trial and

all other proceedings in the trial court pending resolution of the interlocutory appeal in the First

Court of Appeals, Houston, Texas pursuant to Section 5 l .Ol 4(b ), Texas Civil Practice and Remedies

Code.

        SIGNED this 13th day of July, 2015.

                                      Respectfully submitted,

                                       Denton Navarro Rocha Bernal Hyde & Zech, P.C.
                                       attorneys & counselors at law• rampagelaw . com
                                      A Professional Corporation
                                      2500 W. William Cannon Drive, Suite 609
                                      Austin, Texas 78745
                                      512/279-6431
                                      512/279-6438 (Facsimile)
                                      george.hyde@rampage-aus.com
                                      scott.tschirhart@rampage-aus.com




                               By:
                                       GEORGE E. HYDE
                                       State Bar No. 45006157
                                       SCOTT M. TSCHIRHART
                                       State Bar No. 24013655

                                       Counsel for Def endant Bob Deuell




Def s Notice of Appeal                                                                 Page2
                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
upon the below named individual(s) as indicated, and according to the Texas Rules of Civil
Procedure on the 13th day of July, 2015.

James E. "Trey" Trainor, III                        Electronic Notification
BEIRNE, MAYNARD &PARSON, L.L.P.
401 W. 15th Street, Suite 845
Austin, TX 78701

Joseph M. Nixon                                     Electronic Notification
BEIRNE, MAYNARD & PARSON, L.L.P.
1300 Post Oak Blvd., 25th Floor
Houston, TX 77056-3000


                                     GEORGE E. HYDE
                                     SCOTT M. TSCHIRHART




Def s Notice of Appeal                                                               Page 3
                                                    Pl                          FILED
                                                 J)J:SfV! y                      Chris Danial
                                                                                    District Clerk
                                    CAUSE NO. 2014-32179
                                                                                   JUL 0 t 2015
                                                                          Time:.~.....,_-.--...--~,...-~­
                                                                                    Harrla County, TexH
TEXAS RIGHT TO LIFE COMMITIEE,                  §          IN THE DISTilK'T CQI TRI OF
                                                                                        Deputy
INC.                                            §
                                                §
v.                                              §          HARRIS COUNTY, TEXAS
                                                §
BOB DEUELL                                      §          152"d JUDICIAL DISTRICT


                                            ORDER

       O§n this date came on to be heard Defendants' Motion to Dismiss pursuant to Tex. Civ.

Prac. Code §27.003, and this court, after considering the pleadings and arguments of counsel,

finds that this motion should be denied.

       Signed July 1, 2015.


                                                           R~
                                                           Presiding Judge




                                           EXHIBIT

                                      I      4